     E. Vincent Wood (Bar No. 297132)
 1
     Law Offices of E. Vincent Wood
 2   1501 N. Broadway, Suite 261
     Walnut Creek, CA 94596
 3   Tel. (925) 278-6680
     Fax. (925) 955-1655
 4
     Attorney for Debtor
 5

 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN JOSE DIVISION
10                                                    )   Chapter 11 Case No. 20-51623-SLJ
     In re                                            )
11   Sherry Virginia Seitzinger                       )
                                                      )   DECLARATION OF DEBTOR IN SUPPORT
12                                                    )   OF MOTION TO SELL REAL
                                                      )   PROPERTY FREE AND CLEAR OF
13                        Debtor in possession.       )   LIENS AND ENCUMBRANCES, AND TO
                                                      )   PAY BROKERS COMMISSION, TAXES
14                                                    )
                                                      )   AND CLOSING COSTS [11 U.S.C. §
15                                                    )   363(b), (f)]
                                                      )
16                                                    )
                                                      )
17                                                    )   [No hearing required unless requested]
                                                      )
18

19
     I, Sherry Virginia Seitzinger, hereby declare:
20
        1. I am over the age of eighteen years and am a resident of Alameda County, California.
21
            I have personal knowledge of the facts attested to in the declaration and, if called
22
            upon to do so, could and would competently testify thereto;
23
        2. I am the “Debtor-in-Possession” in the Chapter 11 bankruptcy case pending before
24
            the United States Bankruptcy Court for the Northern District of California, San Jose
25
            Division, Case No. 20-51623-SLJ.
26
        3. I have personal knowledge of my properties, and their operations, values, income and
27
            expenses.
28




 Case: 20-51623       Doc# 85     Filed: 04/19/21     Entered: 04/19/21 09:58:46        Page 1 of 3
 1      4. The Property is a Commercial property. There is one deed of trust and two judgement
 2          liens encumbering the Property. The value and encumbrance data regarding the
 3          Property as provided in the Estimated Sellers Statement is as follows: (Exhibit B):
 4                  Property address: 2722 Bayview Drive, Fremont, California
 5                  Description: Commercial Property
 6                  Sale price: $1,275,000
 7                  1st Deed of Trust Encumbrance (Bank of the West): $388,857.61
 8                  Alameda County Tax Collector Encumbrance: $9,466.04.
 9                  Fremont Technology Center: $182,356.46
10                  Richard Ladden: $629,294.46
11                  Buyer’s Broker 2.5% Commission: $31,875.00
12                  Estimated Proceeds: $1,245,933.57
13      5. I have agreed to sell the Property to David Park (the “Buyer”) for a sale price of
14          $1,275,000 (the “Sale Price”), subject to overbid and Bankruptcy Court approval. A
15          true   copy   of     the   purchase   and     sale   agreement   attached   to   Exhibit
16          “C” to the Motion.
17      6. I make this declaration of my own personal knowledge and could and would testify
18          competently thereto if called upon to do so. As to any matters stated on information
19          and belief, I believe my information to be true and correct.
20      7. I have conducted due diligence on the Buyers, and to the best of my knowledge, I
21          have no connection to the Buyers nor any connection with any other bidders on the
22          Property.
23      8. I believe that the Buyer’s offer was submitted in good faith and that the Buyer should
24          qualify for the protections of 11 U.S.C. § 363(m) as a good faith purchaser.
25

26          I declare under penalty of perjury that the foregoing statements are true and correct
27   and that if called as a witness herein I could and would competently testify thereto, and that
28   this declaration was executed on April 16, 2021, at Fremont California.



 Case: 20-51623      Doc# 85       Filed: 04/19/21      Entered: 04/19/21 09:58:46      Page 2 of 3
 1

 2

 3
     /s/ Sherry Virginia Seitzinger
 4
     Sherry Virginia Seitzinger, Debtor
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




 Case: 20-51623      Doc# 85     Filed: 04/19/21   Entered: 04/19/21 09:58:46   Page 3 of 3
